           Case 6:20-cv-06318-FPG Document 6 Filed 05/18/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

JUAN CARLOS ALMONTE,

         Plaintiff,

v.                                                Case No. 4:20cv197-TKW-MAF
E. WATER, et al.,

         Defendants.
                                           /

                                     ORDER

         This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 3). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case was filed in the wrong court and is due to be transferred

to the correct court under 28 U.S.C. §1406(a). Accordingly, it is

         ORDERED that this case is TRANSFERRED to the United States District

Court for the Western District of New York, and the Clerk shall close the file in this

Court.

         DONE and ORDERED this 18th day of May, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
